                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

ESSEX INSURANCE COMPANY,           )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )                 CV413-253
                                   )
SEGA VENTURES, LLC, et al.         )
                                   )
     Defendants.                   )

                                  ORDER

     The Court directed plaintiff, Essex Insurance Company, to show cause

why this case, substantially inactive for more than two years, should not be

dismissed. Doc. 74. Plaintiff responded and informed the Court that the

lawsuit, which underlies this declaratory judgment action concerning its duty

to indemnify, remains ongoing and, until that suit is resolved, no further

progress can be made here. See doc. 75.

     The Court appreciates counsel’s prompt response to its show-cause

Order. It also appreciates the practicalities of managing parallel litigation.

Neither counsel’s diligence nor the practical impediments warrant leaving

this case languishing on the Court’s docket for year after year. Counsel is

advised that, in such situations, the Court’s preferred procedure is for

counsel to: (1) confer with opposing counsel and determine whether the
parties might agree to a limited stay, and (2) if consent is not forthcoming,

move unilaterally for such a stay. Alternatively, and perhaps even preferably,

where a substantial delay is anticipated and the parties wish to avoid the

trouble and expense of periodically renewing stays, they, or either of them,

may move for the case to be administratively closed. See, e.g., In re Heritage

Southwest Medical Group PA, 464 F. App’x 285, 287 (5th Cir. 2012)

(“administrative closure does not have any effect on the rights of the

parties and is simply a docket-management device.”).

     Accordingly, the parties are DIRECTED to confer and, within seven

days from the date of this Order, move for either a limited stay or

administrative closure.

     SO ORDERED, this 25th day
                            ay of April, 2019.

                                   ___________
                                   ______________________________________
                                             ___
                                               __________
                                                       _ __
                                                          _______
                                                                ______
                                   CHRISTOP  PHER L. RAY
                                   CHRISTOPHER
                                   UNITED STATES MAGISTRATE
                                                       MAGISTRA ATE JUDGE
                                                                     J
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
